Exhibit 10.4

 

THIRD INSTALLMENT ELECTION

 

Reference is made to the Amended and Restated Limited Liability Company
Agreement of Eureka Moly, LLC, dated as of February 26, 2008 (as amended by
Amendment No. 1 to Limited Liability Company Agreement of Eureka Moly, LLC,
dated as of October 28, 2008, and Amendment No. 2 to Limited Liability Company
Agreement of Eureka Moly, LLC, dated January 20, 2010, the “LLC Agreement”),
between Nevada Moly, LLC, a Delaware limited liability company (“Nevada Moly”),
and POS-Minerals Corporation, a Delaware corporation (“POS-Minerals”). 
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the LLC Agreement.

 

Nevada Moly and POS-Minerals agree that notwithstanding anything to the contrary
under the LLC Agreement, this document is POS-Minerals’ Third Installment
Election under Section 4.1(c) of the LLC Agreement.

 

POS-Minerals hereby makes the Third Installment Election to utilize
Section 4.1(c)(ii) of the LLC Agreement and thereby elects to reduce the amount
of the Third Contribution Installment from Seventy Million Dollars
($70,000,000.00) to Fifty-Six Million Dollars ($56,000,000.00) without any
corresponding reduction to its Percentage Interest.

 

The parties hereto have executed this document to be effective as of March 3,
2010.

 

 

 

POS-MINERALS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Yong Keun Kim

 

Name: Yong Keun Kim

 

Title: President

 

 

 

 

 

NEVADA MOLY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/Bruce D. Hansen

 

Name: Bruce D. Hansen

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

 